Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in this application.

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-16, drawn to a method of treating autism spectrum disorder (ASD) in a subject comprising administering intranasal arginine vasopressin (AVP), or an analog thereof to a subject having a pre-treatment blood level of vasopressin.
Group 2, claim(s) 17, drawn to a method of determining an effective amount of intranasally administered AVP or an analog thereof, the method comprising measuring the concentration of endogenous vasopressin in a bodily fluid.
Group 3, claim(s) 18, drawn to a method of identifying a subgroup within a pediatric population as treatable with low-dose intranasally administered AVP or an analog thereof.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A single disclosed species of pre-treatment blood level of vasopressin;
A single disclosed species of scale;
A single disclosed species of arginine vasopressin or an analog (if analog is elected, Applicant is required to elect a single disclosed species of the analog);
A single disclosed species of a social impairment or anxiety or repetitive behaviors (please elect a single disclosed species of social impairment or anxiety or repetitive behavior; e.g., Applicant elects repetitive behaviors, and elects the species restricted repetitive behavior);
A single disclosed species of age group;
A single disclosed species of dose of administration;
A single disclosed species of  rate of administration;
A single disclosed species of bodily fluid.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1-18.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Invention 1-3 lack unity of invention because even though the inventions of these groups require the technical feature of intranasal arginine vasopressin (AVP), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Djupesland et al (US 2014/0073562, filed with IDS) in view of Carson et al (PLoS One, 2015, filed with IDS). Djupesland et al teach a method of treating autism spectrum disorder (ASD) in a subject comprising administering intranasal arginine vasopressin (AVP), or an analog thereof (see paragraphs [0039], [0009] and [0025]). Djupesland et al teach do not teach pre-treatment blood level of vasopressin (a) greater than about 25% or more above the mean/normal pre-treatment vasopressin blood levels , or (b) ranging between 0.01 to 6.5 pg/mL endogenous pre-treatment vasopressin blood levels. However, Carson et al teach arginine vasopressin as a blood-based biomarker in children with autism (see Title). Carson et al teach a subject has a pre-treatment blood level of vasopressin (plasma AVP concentration 0.4 pg/mL to 3.0 pg/mL) (see Figure 2, page 8, last paragraph to page 9, first partial paragraph). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Djupesland et al and Carson et al in treating ASD with intranasal arginine vasopressin since both references teach the treatment of ASD with vasopressin. One of ordinary skill in the art would have been motivated to modify the method of Djupesland et al with a reasonable expectation of success, since Carson et al teach that AVP has been shown to be a blood based biomarker of social function in subjects with autism spectrum disorder and thereby provide an objective metric for treatment response. Therefore, there is lack of unity of invention. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
7.	If Group 1 is elected, Applicant is required to elect a single disclosed species of pre-treatment blood level of vasopressin, a single disclosed species of scale, a single disclosed species of AVP or an analog (if analog is elected, Applicant is required to elect a single disclosed species of the analog), a single disclosed species of a social impairment or anxiety or repetitive behaviors (please elect a single disclosed species of social impairment or anxiety or repetitive behavior; e.g., Applicant elects repetitive behaviors, and elects the species restricted repetitive behavior), a single disclosed species of an age group, a single disclosed species of dose of administration, and a single disclosed species of rate of administration (e.g., one and four times daily).
If Group 2 or 3 is elected, Applicant is required to elect a single disclosed species of AVP or AVP analog (a fully defined AVP analog), and a single disclosed species of a bodily fluid.
8.	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
9.	Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
10.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654